FILED
                            NOT FOR PUBLICATION                            FEB 23 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN M. CASTILLO,                                No. 13-72199

              Petitioner,

  v.                                             ORDER*

ROBERT LEGRAND, Warden,

              Respondent.


                     Application to File Second or Successive
                        Petition Under 28 U.S.C. §2254

                               Argued May 14, 2014
                            Submitted February 18, 2015
                              San Francisco California

Before: SILVERMAN and GOULD, Circuit Judges and LEMELLE,** District
Judge.

       Submission of this case was previously withdrawn. It is now RE-

SUBMITTED FOR DECISION as of February 18, 2015.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
      Petitioner Castillo’s application for leave to file a second or successive 28

U.S.C. § 2254 habeas petition in district court to allege that Miller v. Alabama, 132
S. Ct. 2455 (2012), is retroactive and applies to his sentence is GRANTED.